Exhibit 10.3




ESCROW AND LOCK-UP AGREEMENT dated April  , 2007, by and among Sohel Kapadia
("Seller"), Reliablecom, Inc. ("Purchaser"), SK3 Acquisition Corp., a Delaware
corporation (“Parent”), and Sichenzia Ross Friedman Ference LLP ("Escrow
Agent").




W I T N E S S E T H




WHEREAS, Seller, Parent and Purchaser are parties to that certain Stock Purchase
Agreement, dated April    , 2007 (the "Purchase Agreement"); and




WHEREAS, the Purchase Agreement provides for the issuance of 85,000 shares of
series A convertible preferred stock of Parent to the Seller (“Parent Shares”),
which shares are convertible into 4,250,000 shares of Parent common stock under
certain circumstances (the “Parent Common Shares”); and




WHEREAS, the Seller and Sohel Distributors Inc. are parties to an employment
agreement of even date herewith (the “Employment Agreement”); and




WHEREAS, the parties wish to provide for the restrictions on sale and the escrow
of the Parent Shares; and




WHEREAS, Escrow Agent is willing to retain Parent Shares as escrow agent upon
the terms and conditions set forth herein.




NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements, representations and warranties contained herein, the parties hereby
agree as follows:




1.

Seller and Purchaser hereby appoint Escrow Agent to serve as the escrow agent
under this Escrow Agreement and Escrow Agent accepts such appointment, subject
to the terms and conditions hereof.




2.

(a)  Escrow Agent hereby acknowledges receipt of the Parent Shares and executed
stock powers relating to such shares from Seller.  Escrow Agent agrees to hold
the Parent Shares and stock powers deposited into escrow (collectively, the
"Escrowed Property") in accordance with the terms and conditions contained
herein.




(b)   (X) Seller agrees that for a period of one year from the date of this
Agreement (the “Trading Date”), the Seller will not sell, pledge, transfer,
hypothecate or otherwise dispose of the Parent Shares, other than (i) in
connection with an offer made to all stockholders of the Company or any merger,
consolidation or similar transaction involving the Company, or (ii) with the
prior written consent of the Parent.  After the Trading Date, the Seller agrees
not to sell, pledge, transfer, hypothecate or otherwise dispose of more than
100,000 Parent Common Shares or 2,000 Parent Shares owned by the Seller during
any fiscal quarter, provided that during such quarter the Seller will be
entitled to a Quarterly Payout or Annual Payout, as such terms are defined in
the Employment Agreement. In the event the Seller is the owner of shares of
Parent Shares convertible into less than 500,000 Parent Common Shares, the
Seller agrees not to sell, pledge, transfer, hypothecate or otherwise dispose of
more than five percent (5%)





--------------------------------------------------------------------------------

of the Parent Common Shares owned by the Seller during any fiscal quarter,
provided that during such quarter the Seller will be entitled to a Quarterly
Payout or Annual Payout, as such terms are defined in the Employment Agreement.
 All of such restrictions shall terminate upon the earlier of (i) the date on
which the Employment Agreement is terminated by Sohel Distributors Inc. without
cause (as defined in the Employment Agreement), or (ii) three years after the
date of this Agreement and all Parent Shares or Parent Common Shares then
remaining shall be delivered to the Seller.




(Y)  In the event shares of Parent Stock or Parent Common Shares are required to
be cancelled pursuant to section 2.2 of the Purchase Agreement, the Escrow Agent
shall deliver such shares to the Parent upon the written certification of the
Parent as to the number of such shares to be delivered.




3.

Pending the delivery of the Escrowed Property out of escrow as provided herein,
Escrow Agent hold all securities constituting the Escrowed Property in its
custody in accordance with the terms of this Escrow Agreement.




4.

Escrow Agent shall, from time to time, deliver all or some of the securities
then constituting the Escrowed Property to Seller and Purchaser in accordance
with such written instructions, jointly executed by Purchaser and Seller, as
Escrow Agent may receive.




5.

Escrow Agent shall not be under any duty to give the Escrowed Property any
greater degree of care than it gives its own similar property, and it shall have
no liability hereunder, except for the willful breach of its duties hereunder.




6.

Escrow Agent shall have no duties or responsibilities except those expressly set
forth herein, and no implied duties or obligations should be read into this
Escrow Agreement against Escrow Agent.  Escrow Agent need not refer to, and will
not be bound by, the provisions of any other agreement.




7.

Escrow Agent may consult with counsel and shall be fully protected with respect
to any action taken or omitted by it in good faith on advice of counsel.




8.

Escrow Agent makes no representation as to the validity, value, genuineness or
the collectibility of any security or other document or instrument held by or
delivered to it.




9.

Escrow Agent will receive no compensation for its services hereunder.




10.

In the event that Escrow Agent shall be uncertain as to its duties or rights
hereunder, or shall receive instructions from Seller or Purchaser, or both, with
respect to the Escrowed Property, which, in its opinion, are in conflict with
any of the provisions hereof (i) it shall be entitled to refrain from taking any
action, and in doing so shall not become liable in any way or to any person for
its failure or refusal to comply with such conflicting demands, and it shall be
entitled to continue so to refrain from acting and so refuse to act until it
shall be directed otherwise, in writing, jointly by Seller and Purchaser or
until it shall receive a final determination of a court of law, arbitration
panel, or similar adjudicative body, or (ii) it may commence as interpleader
action in any court of competent jurisdiction to seek an adjudication of the
rights of Seller and Purchaser.





2




--------------------------------------------------------------------------------

11.

Escrow Agent may act in reliance upon any notice, instruction, certificate,
statement, request, consent, confirmation, agreement or other instrument which
it believes to be genuine and to have been signed by a proper person or persons,
and may assume that any of the officers of Seller or Purchaser purporting to act
on behalf of Seller or Purchaser in giving any such notice or other instrument
in connection with the provisions hereof has been duly authorize to do so.




12.

In the event that Escrow Agent shall by written notice request of Seller and
Purchaser instructions jointly executed by them regarding any matter arising in
connection with this Escrow Agreement, and such parties shall not, within
fifteen (15) days after the giving of such notice, deliver to Escrow Agent
written instructions reasonably satisfactory to Escrow Agent in relation to such
matter, Escrow Agent may retain counsel to advise it in such connection or act
pro se.




13.

(a)

 In the event that Escrow Agent retains counsel or otherwise incurs any legal
fees by virtue of any provision of this Escrow Agreement, the reasonable fees
and disbursements of such counsel and any other liability, loss or expense which
it may thereafter suffer or incur in connection with this Escrow Agreement or
the performance or attempted performance in good faith of its duties hereunder
shall be paid (or reimbursed to it) by Seller and Purchaser, jointly and
severally.  In the event that Escrow Agent shall become a party to any
litigation in connection with its functions as Escrow  Agent pursuant to this
Escrow Agreement, whether such litigation shall be brought by or against it, the
reasonable fees and disbursements of counsel to Escrow Agent and the amounts
attributable to services rendered by members or associates of Escrow Agent at
the then prevailing hourly rate charged by them and disbursements incurred by
them, together with any other liability, loss or expense which it may suffer or
incur in connection therewith, shall be paid (or reimbursed to it) by Seller and
Purchaser, jointly and severally, unless such loss, liability or expense is due
to the willful breach by Escrow Agent of its duties hereunder.




(b)

Seller and Purchaser jointly and severally hereby unconditionally agree to
indemnify Escrow Agent and hold it harmless from and against any and all taxes
(including Federal, state and local taxes of any kind and other governmental
charges), expenses, damages, actions, suits or other charges incurred by or
brought or assessed against it for (i) anything done or omitted by it in the
performance of its duties hereunder, or (ii) an account of its acting in its
capacity as an Escrow Agent or stakeholder hereunder, except as a result of its
willful breach of its duties under this Escrow Agreement.




(c)

All expenses incurred by Escrow Agent in connection with the performance of its
duties hereunder shall be paid (or reimbursed to it) by Seller and Purchaser,
jointly and severally.

(d)

The agreements contained in this paragraph 13 shall survive any termination of
the duties of Escrow Agent hereunder.





3




--------------------------------------------------------------------------------

14.

Escrow Agent may resign at any time and be discharged from its duties as Escrow
Agent hereunder by giving seller and Purchaser at least fifteen (15) days' prior
written notice thereof.  As soon as practicable after its resignation, Escrow
Agent shall turn over to the successor escrow agent appointed by Seller and
Purchaser the Escrowed Property then held by Escrow Agent upon presentation of
the document appointing the new Escrow Agent and its acceptance thereof.  If no
new Escrow Agent is so appointed within thirty (30) days following such notice
of resignation, Escrow Agent may deposit the Escrowed Property with, and
commence an inter-pleader or other appropriate action in, any court of competent
jurisdiction.




15.

Escrow Agent shall have no responsibility for the contents of any writing of any
arbitrator contemplated herein and may rely without liability upon the contents
thereof.




16.

The terms and provisions of this Escrow Agreement may not be waived, discharged
or terminated orally, but only by an instrument in writing signed by the person
or persons against whom enforcement of the discharge, waiver or termination is
sought.




17.

Escrow Agent shall not be bound by any modification of the provisions of this
Escrow Agreement, unless such modification is in writing and signed by Seller
and Purchaser, and, with respect to any modification in its duties or its rights
of indemnification hereunder, it shall have given its prior written consent
thereto.




18.

Purchaser and Seller shall, from time to time, execute such documents and
perform such acts as Escrow Agent may reasonably request and as may be necessary
to enable Escrow Agent to perform its duties hereunder or effectuate the
transactions contemplated by thus Escrow Agreement.




19.

The rights created by this Agreement shall inure to the benefit of, and the
obligations created hereby shall be binding upon, the heirs, successors, assigns
and personal representatives of Escrow Agent, Purchaser and Seller.




20.

This Escrow Agreement shall be governed by, and its provisions construed in
accordance with the laws of the State of New York.














4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
duly executed as of the day and year first above written.







RELIABLECOM, INC.







By:____________________________________

     Name:  Sajid Kapadia

       Title:  President




SK3 ACQUISITION CORP.







By:____________________________________

     Name:  Sajid Kapadia

       Title:  President







Seller:




____________________________________

SOHEL KAPADIA




SICHENZIA ROSS FRIEDMAN FERENCE LLP




By:________________________________________

     Name:  Thomas A. Rose

                   Title:   Partner





5


